Case 17-12560-K.]C Doc 3089 Filed 11/28/18 Page 1 of 3

l_ IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln rec Chapter ll

WOOPBRIDGE GROUP OF COMPANIES, LLC, Case No. 17~12560 (KJC)
et al. ,
(Jointly Administel'ed)

Debtors.
Ref. Docket Nos. 2958, 3033, 3034, 3035, 3036, &

3037

 

ORDER DENYING MO'I`ION OF LISE LA ROCHELLE AND OTHER
NOTEHOLDERS FOR A STAY PENDING APPEAL ()F THE ORDER CONFIRMING
DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN OF LIOUIDATION

Upon the Molion QfLise La Rochelle and Other Notehofdersfor a Stay Pena’ing Appeal
offhe O)‘dez' Con]‘irming Debtors ’ Ft'rst Amended Jot`nt Chapter 11 Plcm QfLiquidatic)n [Docket
No. 2958] (the “l\/ILion”); and upon the Debtors’ Opposition to Mofionfor Sray Pendz`ng Appeaf
qf!he Confii-'mmion Om’er [Docket No. 3033] (the “Opposition”) and the Declaration Qmedley
D. Sharp in Oppos':'tion to Motion oth`se La Rochelle and Olher Nofeholdersjbr a Stay Pending
Appea! thhe O)-‘der Con_/irming Debfors ’ First Amended Joz'n! Chapter 11 Plcm QfLiquidafion
[Docket No. 3034] (the “Sharp Deciaration”); The Ojj'z`cial Committee of Unsecw'ea’ Creditc)rs’
hinder 10 Debtors’ Opposz'tion to Mot:`cmfor any Pena.'ing Appecr! of the Confirmation Order
[Docket No. 3035]; the Joz'rzder ofthe Oj$cial Ad Hoc Comntfttee of Unitholders 10 the Debtors’
Oppost`tion to Motion to Stay Pending Appenl ofthe Corgfirmation Orcier [Docket No. 3036]', and
the Ol;gjecfion ofthe Ad Hc)c Noteho!der Gmup to Motion_fi)r Smy Pena’ing Appeal of the

Cor_ljirmation O)'der, and Joinder to Debior'.s" Oppositfon Therefo [Docket No. 3037]

 

' The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
The maifing address t`or Woodbridge Gi'oup of Companies, LLC is 14140 Ventura Blvd #302, Sherman Oaks,
Calil`ornia 9]423. Dne to the large number of debtors in these cases, which are being jointly administered for
procedural purposes onEy, a complete list of the Debtors, the last four digits oftheir federai tax identification
numbers, and their addresses are not provided herein. A complete list of such information may be obtained on the
website of the Debtoi's’ noticing and claims agent at www.aardencitvgroun.com/cases/WGC, or by contacting
counsel for the Debtors.

01:23889791.3

Case 17-12560-K.]C Doc 3089 Filed 11/28/18 Page 2 of 3

(collectively, the “Committee Joinders”); and this Couit having held a hearing on November 20,
2018 to consider the Motion, the Oppcsition, and the Committee Joinders (the “H_e_a.rn'ig”),
having admitted the Sharp Declaration, and having considered the arguments presented by
counsel at the Hearing; and this Conit having jurisdiction over this matter pursuant to 28 U.S.C.
§§ l57 and l334 and the Amended Standing Om'er r)_/`Reference from the United States District
Court for the District of Deiaware dated as of February 29, 201 2; and this Court having found
that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being able to
issue a final order consistent With Article Ill of the United States Constitution; and this Court
having found that venue of this proceeding and the Motion in this District is proper before this
Court pursuant to 28 U.S.C. §§ 1408 and 1409; and after due deliberation; and for the reasons set
forth on the record; and sufficient cause appearing therefor, it is hereby

ORDERED, A])JUDGED, AND DECREED THAT:

l. The Motion is DENIED for the reasons stated on the record at the Hearing.

2. Within two (2) business days following the Debtoi‘s’ entry into an agreement of
sale for that certain real property located at 141 South Caroiwood Drive, Los Angeies,
California, the Debtors shall provide notice of the proposed sale (the “NLice”) to counsel to the
movants via email or overnight delivery, The Notice shall identify the proposed purchaser(s),
the purchase price, and the expected closing date.

3. The terms and conditions of this Order shall be immediately effective and

enforceable upon its entiy.

01:2383979l .3

 

Case 17-12560-K.]C Doc 3089 Filed 11/28/18 Page 3 of 3

4. This Court shall retain jurisdiction and power With respect to all matters

arising from or relating to the interpretation or implementation of` this Order.

Daied: i\iv`\/ ?/“if ,2013

Wilmington, Delaware f (
/l/l/\% [/l\/\L»)\
KEVIN .CAR_E
UNITE STAT ANKRUP UDGE

01 :2388979| .3

